DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 22, 24-29, 31-32 and 34-39 are pending in the present application.

Withdrawn Rejections
The rejection of claim 36-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendment to clarify claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24-29, 31-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Haviv et al. (JACS, 2010) and Esman et al. (Nanotechnology, 2011) in view of Xia et al. (ACS Nano, 2009) and Arsianti et al. (Langmuir, 2010).
Haviv et al. teach preparation of CAN-stabilized maghemite nanoparticles comprising high power ultrasonic irradiation of preformed 10-15 nm-sized magnetite nanoparticles in contact with ceric ammonium nitrate (CAN) in a 1/1 v/v acetone/H2O mixture (pg. 12519, col. 1, paragraph 2 to col. 2, paragraph 1).  Haviv et al. teach that the CAN-stabilized nanoparticles appeared as loose ~50-60 nm-sized clusters, wherein the average hydrodynamic diameter of the CAN-stabilized maghemite nanoparticles was measured to be 50.0 nm (pg. 12519, col. 2, paragraph 4).  Haviv et al. teach that the nanoparticles have positive values in the range of 40.0 to +43.0 mV (pg. 12520, col. 2, paragraph 3).  Haviv et al. also teach that the potential CAN-based surface modification of CAN-stabilized maghemite NPs was also investigated (pg. 12520, col. 2, paragraph 3).  Haviv et al. further teach that the Ce-modified maghemite nanoparticles are highly biocompatible with further uses in vivo (e.g., MRI, drug delivery systems) (pg. 12521, paragraph 5).
Also, Esman et al. teach an ultrasound-mediated oxidation process of Massart magnetite NPs in a 1/1 v/v acetone (MeCOMe)/H2O medium using cerium ammonium nitrate (CAN) afforded hydrophilic strongly stabilized maghemite NPs.  Esman et al. teach that the CAN-stabilized γ-Fe2O3 NPs (CAN-MNPs) possess COOH groups on their surface which enable direct chemical derivatization of NPs (pg. 2, col. 1, paragraph 1).  Esman et al. teach that the CAN-MNPs fabricated using ultrasound-mediated oxidation yielded 10-15 nm sized CAN-MNP crystallites.  When suspended in water, small 50 nm sized aggregates composed of several crystallites.  Esman et al. teach that a deeper characterization revealed the presence of a small organic deposit on the NP surface (pg. 3, col. 2, paragraph 2).  Esman et al. teach that the COOH groups on the NP surface might be derivatized by any kind of nucleophilic amine species (pg. 4, col. 2, paragraph 1).
Haviv et al. and Esman et al. teach CAN-stabilized maghemite NPs that can be further functionalized, but they do not explicitly disclose NPs comprising PEI.
Xia et al. teach that modification of nanoparticle surfaces with PEI enhances cellular uptake and allows nucleic acid delivery in addition to traditional drug delivery.  Xia et al. teach that PEIs are synthetic cationic polymers that compact DNA and siRNA into complexes that are effectively taken up in cells to make nucleic acid delivery and gene therapy possible (Abstract; pg. 2, paragraphs 1-3).  
Also, Arsianti et al. teach that mixing magnetic iron oxide nanoparticles (MNP) with PEI first improved MNP stability, giving a narrow aggregate size distribution and positive surface charge at physiological pH, which in turn facilitated DNA binding onto MNP.  Arsianti et al. teach that the positive charge of PEI enhances its interaction with negatively charged DNA molecules through electrostatic interaction and facilitates effective gene delivery by protecting DNA from lysosomal degradation inside the cells.  Arsianti et al. teach that it is critical to protect DNA with PEI to prevent premature DNA release outside the cells and DNA degradation (Abstract; pg. 7314, col. 2, paragraph 1; and pg. 7326, col. 1, paragraph 2 to col. 2, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to bind PEI to the NPs of Haviv et al. and Esman et al. in order to facilitate transfection of DNA and also to enhance the stability of the DNA, as reasonably suggested by Xia et al. and Arsianti et al.
Regarding the weight ratio of cerium to maghemite and the charge of the nanoparticle, Haviv et al. and Esman et al. teach preparation of CAN-stabilized maghemite NPs that is the same as the instant invention.  The instant specification teaches adding CAN dissolved in acetone onto decanted magnetite nanoparticles followed by ultrasonicating for 1 hour (Example 1, [0208]).  The instant specification teaches that the resulting nanoparticles have a positive charge of +43.0-53.0 mV and weight ratio Ce/Fem of 0.029 ([0210]).  Therefore, in the absence of evidence to the contrary, the nanoparticles according to Haviv et al. and Esman et al., which are prepared by the same method as the instant specification, would necessarily also have a weight ratio of cerium to metal oxide of at least 1%, such as 2-10%, and a positive charge of at least +44.0 mV.
Regarding instant claim 38, Haviv et al. and Esman et al. do not explicitly disclose a process wherein CAN comprises at least 300 mg CAN dissolved in at least 12 mL acetone.  However, depending on the quantity of CAN-stabilized NPs desired, a person having ordinary skill in the art would be able to determine through routine experimentation the necessary amount of magnetite NPs and CAN dissolved in acetone to prepare the desired quantity of CAN-stabilized NPs, such as for preparing the necessary quantity for attaching a therapeutically effective ligand.  Also, a person having ordinary skill in the art would have been able to determine through routine experimentation the optimal weight ratio of CAN to acetone to prepare CAN-stabilized maghemite NPs that bind PEI and DNA most efficiently for delivery of the DNA to cells.  Such would have been obvious in view of Xia et al. and Arsianti et al. who teach that PEI attachment to NPs facilitates effective gene delivery and protection of DNA.
Therefore, it would have been prima facie obvious at the time of filing the instant claims for a person having ordinary skill in the art to prepare CAN-stabilized NPs having a ligand, such as PEI, covalently attached thereto in order to deliver the ligand to the cell.  Such would have been obvious because Haviv et al. teach CAN-stabilized NPs that are highly biocompatible with further uses in vivo (e.g., MRI, drug delivery systems) and Esman et al. teach CAN-stabilized NPs wherein the surface is useful for derivatization by any kind of nucleophilic amine species. 
It would have been prima facie obvious to attach PEI and DNA to the surface of the CAN-stabilized NPs because Xia et al. teach that modification of nanoparticle surfaces with PEI enhances cellular uptake and allows nucleic acid delivery in addition to traditional drug delivery.  Arsianti et al. teach magnetic iron oxide NPs coated with that is effective for delivering DNA as well as drugs into a cell, wherein it is critical to protect DNA with PEI to prevent premature DNA release outside the cells and DNA degradation.  
Response to Arguments
Applicant’s arguments filed 12 May 2022 have been fully considered but they are not persuasive.  Applicant argues that the combination of Haviv et al., Esman et al., Xia et al. and Arsianti et al. is also improper because the Office Action relies on information gleaned solely from Applicant’s specification. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that according to the Office Action and the prior art cited as a whole COOH groups present on the outer surface of the shell are the targets for modifying NPs in general and the present NPs in particular, with a ligand.  The present invention took a totally different path in its aim of rendering these NPs suitable for biological applications and at the same time, rendering these NPs stable.  As explicitly recited in claim 22 from which the remaining claims depend on, the ligand (PEI) is “bound to said cerium within said shell” (emphasis added) and not on the COOH groups present on the outer surface of the shell.  The ability and the resulting advantage of loading the ligand via cerium and not via outer shell decoration via COOH is inventive and is certainly not disclosed by the alleged prior art of record.
The examiner respectfully argues that the instant specification teaches functionalizing magnetite nanoparticles with CAN oxidant followed by addition of PEI, wherein addition of PEI yields the coordination with cerium (Figures 1-2).  Therefore, the shell comprises PEI bound to cerium within the shell, as instantly claimed.  Haviv et al. and Esman et al. teach CAN-stabilized NPs, and Esman et al. teach that the surface is useful for derivatization by any kind of nucleophilic amine species.  It would have been obvious to bind PEI to the NPs of Haviv et al. and Esman et al. in order to facilitate transfection of DNA and also to enhance the stability of the DNA, as reasonably suggested by Xia et al. and Arsianti et al.  Binding PEI to the NPs of Haviv et al. and Esman et al. would necessarily yield a shell comprising PEI bound to cerium within the shell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616